Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-11-00304-CV

                                     Bradley L. CROFT,
                                          Appellant

                                              v.

          AMS SA MANAGEMENT, LLC, dba Association Management Services,
                               Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009-CI-15857
                         Honorable Peter A. Sakai, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are assessed against the party that incurred them.

       SIGNED September 9, 2015.


                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice